DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Murray (US 2012/0317936 A1) teaches a machine and method for filling spouted pouches (Figs 5-10G) including steps of removing a spout at a first position (Figs 10A-10D), filling the spouted pouch at a second position (Fig 10E), and re-spouting the pouch at a third position (Fig 10F). However, as shown in Figs 10E-10F,  Murray does not specifically teach that the third position is located downstream, in the conveyance line, of a filling portion used for filling the contents into the spouted pouch.
Py (US 2006/0231519 A1) teaches an apparatus (Fig 3A) for filling spouted pouches (Figs 2-3A) with a content, and then further seaming a cap onto the spouted pouch (see ¶ [0049] – [0050]). However, Py does not specifically teach a system including a stopper attaching/detaching machine, a first position wherein the stopper is removed from the spouted pouch, a second position wherein the spouted pouch is filled with a content, or a third position wherein the pouch is refitted with the spout.
Edwards (US 2005/0199313 A1) teaches an apparatus (Fig 1) wherein a cap is removed from a container (Figs 3-4), the container is filled with a content (Figs 5-6), and the container is refit with a cap (Figs 7-9). However, Edwards does not specifically teach a system including a stopper attaching/detaching machine, a first position wherein the stopper is removed from the spouted pouch, a second position wherein the spouted pouch is filled with a content, or a third position wherein the pouch is refitted with the spout.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-11, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
	
--